Citation Nr: 1538492	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-12 905	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left arm and hand disability, including as secondary to service-connected posttraumatic arthritis of the right shoulder and right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board previously remanded this case in May 2012 and May 2014.


FINDING OF FACT

In September 2015, the Board received confirmation through a Social Security Administration inquiry that the Veteran died on June [redacted], 2015, prior to the Board's decision on his appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  But see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302); Smith v. Brown, 10 Vet. App. 330, 334, 336 (1997) (dismissing for lack of jurisdiction an appeal rendered moot by the appellant's death while on appeal to the Board).

This determination does not address the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  The request must be filed with the VA office from which the claim originated (listed on the first page of this decision) not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)); 38 C.F.R. § 20.1106 (2014); Fast Letter 10-30 at 4 (Aug. 10, 2010, revised April 3, 2013).  But see Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that where an appellant's death renders a disability-compensation claim moot, an accrued-benefits claimant must file a separate claim to receive benefits).  


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


